Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-123524 and 333-197757 on Form S-3 and Registration Statement Nos. 333-104258, 333-123521, 333-165098, 333-165101, 333-54266, 333-64171, 333-64173 and 333-79741 on Form S-8 of our reports dated December 4, 2015, relating to the consolidated financial statements and financial statement schedule of SurModics, Inc. and subsidiaries, and the effectiveness of SurModics, Inc.'s and subsidiaries internal control over financial reporting, appearing in this Annual Report on Form 10-K of SurModics, Inc. for the year ended September 30, 2015. /s/ DELOITTE & TOUCHE LLP Minneapolis, Minnesota
